DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/04/2022 was considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informality:  
Claim 15, line 5: a comma should be placed between “circuitry” and “a mean” such that it reads “processing circuitry, a mean impedance”; and
Claim 15, line 7: a comma should be placed between “circuitry” and “from each” such that it reads “processing circuitry, from each”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-15, and 17-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 3-15, and 17-29 do not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A - Prong 1: Claim 1 is drawn to an abstract idea in the form of a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. In particular, claim 1 recites the following limitations: 
[A1]: calculate a mean impedance value of the first set of impedance values;
[B1]: subtract, from each impedance value of the first set of impedance values, the mean impedance value to obtain a second set of impedance values;
[C1]: identify a set of positive zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values;
[D1]: determine, based on the set of positive zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; 
[E1]: identify a set of negative zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values; 
[F1]: determine, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and 
[G1]: determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric based on the first set of respiration intervals and the second set of respiration intervals.
These elements [A1]-[G1] of claim 1 are drawn to an abstract idea because they are processes that, under their broadest reasonable interpretation, are mere steps that are capable of being mentally performed. For example, a skilled artisan is capable of looking at impedance signals, finding zero crossings of the impedance signals, determining the periods of time between the zero crossings, and making a mental assessment of a respiration metric based on the periods of time between the zero crossings.  
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: 
[A2]: a medical device comprising a plurality of electrodes, the medical device configured to perform, using the plurality of electrodes, an impedance measurement to collect a set of impedance values over a period of time, wherein the set of impedance values is indicative of a respiration pattern of a patient; and
[B2]: processing circuitry configured to...
The elements [A2]-[B2] do not integrate the exception into a practical application of the exception. 
The element [A2] does not integrate the exception into a practical application of the exception because the use of a medical device comprising a plurality electrodes for performing impedance measurements in relation to a respiration pattern of a patient is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)).
The element [B2] does not integrate the exception into a practical application of the exception because the element [B2] amounts to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - See MPEP 2106.04(d) and MPEP 2106.05(f). 
Accordingly, each of the additional elements do not integrate the abstract into a practical application because they do not impose any meaningful limitations on practicing the abstract idea. 

Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  Claim 1 recites the following additional elements:  
[A3]: a medical device comprising a plurality of electrodes, the medical device configured to perform, using the plurality of electrodes, an impedance measurement to collect a set of impedance values over a period of time, wherein the set of impedance values is indicative of a respiration pattern of a patient; and
[B3]: processing circuitry configured to...
In particular, simply reciting the element [A3] does not qualify as significantly more because the use of a medical device comprising a plurality electrodes for performing impedance measurements in relation to a respiration pattern of a patient is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). Furthermore, such a medical device comprising a plurality electrodes for performing impedance measurements is well-understood, routine, and conventional, as is evidenced by US 2002/0072685 A1 (Rymut) (previously cited) which discloses that conventional hospital respiration monitors utilize impedance pneumography, wherein electrodes are placed on the patient’s chest and trans-thoracic impedance is measured with a small high-frequency current (¶ [0002]). Rymut therefore indicates that the element [A3] is well-understood, routine, and conventional. 
Additionally, simply reciting the element [B3] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)), e.g., adding a non-descript sensor attached in a non-specified way.
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Independent claims 15 and 29 recite mirrored method and computer-readable medium limitations and are not patent eligible for substantially similar reasons. 

Claims 3-14 depend from claim 1, and recite the same abstract idea as claim 1.  Claims 17-28 depend from claim 15, and recite the same abstract idea as claim 15. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the mental process).
In view of the above, the additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 12, 14, 15, 21, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0239057 A1 (Pu) (previously cited) in view of US 2010/0152600 A1 (Droitcour) (previously cited) and US 2011/0230779 A1 (Titchener) (previously cited)
	With regards to claim 1, Pu discloses a medical device system (Abstract discloses systems and methods directed to evaluating breathing disorders) comprising: a medical device comprising a plurality of electrodes (Fig. 9 and ¶¶ [0067]-[0068] disclose a cardiac rhythm management system 800, wherein intracardiac lead system 810 includes one or more electrodes), the medical device configured to perform, using the plurality of electrodes, an impedance measurement to collect a first set of impedance values over a period of time, wherein first the set of impedance values is indicative of a respiration pattern of a patient (¶¶ [0067]-[0068] discloses the intracardiac lead system 810 include one or more electrodes to sense patient’s transthoracic impedance and/or other physiological parameters indicative of patient respiration; Fig. 4 and ¶¶ [0048]-[0049] disclose the method for detecting periodic disordered breathing which includes analyzing trans-thoracic impedance signals, wherein trans-thoracic impedance signals and the median value signal thereof are signals representative of patient respiration pattern –The Examiner notes that the median value signal is being interpreted to be a first set of impedance values; ¶ [0050] disclose an adjustable window of predetermined duration during which impedance measurements in the waveform are analyzed); and processing circuitry (¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention) configured to: calculate a mean impedance value of the first set of impedance values (¶ [0049] of Pu discloses that a mean of the median value signal is determined at 406); subtract, from each impedance value of the set of impedance values, the mean impedance value to obtain a second set of impedance values (¶ [0049] of Pu discloses the subtraction of the mean of the median value signal being subtracted at 406 to produce a waveform that fluctuates around zero or DC, wherein the waveform that fluctuates around zero or DC is being interpreted to be the second set of impedance values); identify a set of zero crossings based on the first set of impedance values and the second set of impedance values (¶ [0050] discloses zero-crossing points being determined at 408 and cycle length (k) of the waveform are determined at 410 as the duration between adjacent zero-crossing points with the same direction, thereby indicating that a set of zero-crossing points with the same direction are determined); determine, based on the set of zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern (¶ [0050] discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle); and determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the set of respiration intervals (¶ [0050] discloses the average cycle length being determined at 414 based on series of k(i) produced at 410).  
	The Examiner notes that “positive zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a negative value to a positive value, as indicated in ¶ [0061] of the Applicant’s published application. “Negative zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a positive value to a negative value, as indicated in ¶ [0061] of the Applicant’s published application. 
Pu is silent with regards to whether the set of zero crossings is a set of positive zero crossings, identifying a set of negative zero crossings based on the set of impedance values; determining, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and determining, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the first set of respiration intervals and a second set of respiration intervals. 
	In the same field of endeavor of determining respiration intervals, Droitcour discloses that the time between key points of a respiration cycle being the respiration period, with rate being the inverse of period. Droitcour further discloses that in some embodiments, only the negative-to-positive zero crossings are considered. In some embodiments, only the positive-to-negative zero crossings are considered. In some embodiments, the rate is calculated from negative-to-positive zero crossings and from positive-to-negative zero crossings, and the two rates are averaged (¶ [0356]). Such teachings indicate that a first set of respiration intervals can be determined from negative-to-positive zero crossings and a second set of respiration intervals can be determined from positive-to-negative zero crossings, and an averaged respiration interval can be determined from the two respiration intervals. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the average cycle length of Pu, based on the teachings of Droitcour, to incorporate using both negative-to-positive zero crossings and positive-to-negative zero crossings. The motivation would have been to improve the robustness of the rate estimate (¶ [0030] of Droitcour discloses averaging respiration rates based on different cycles improving the robustness of the rate estimate). Additionally or alternatively, because the use of only one type of zero crossing and the use of both types of zero crossings are viable in the estimation of cycle lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although the above combination teaches the determination of zero-crossings (¶ [0050] of Pu) and distinguishing between negative zero crossings and positive zero crossings (¶ [0356] of Droitcour), the above combination fails to teach how the negatively-sloped zero crossings and the positively-sloped zero crossings are computed. Therefore, the above combination is silent with regards to whether the processing circuitry is configured to calculate a derivative of the first set of impedance values to obtain a third set of impedance values, and wherein the processing circuitry is configured to identify the set of positive zero crossings and identify the set of negative zero crossings further based on the third set of impedance values.  
In a related medical device for analyzing zero crossings (¶ [0026] of Titchener), Titchener discloses the determination of a higher order derivative of a signal in the determination of a negative-to-positive crossing (¶¶ [0128], [0132] disclose the determination of a third derivative with a positive value in order to confirm when a desired negative-to-positive zero crossing occurs in the second derivate). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of the negative zero crossings and the positive zero crossings of the above combination of Pu and Droitcour to incorporate that a derivative is identified to obtain a third set of signal values as taught by Titchener such that the direction (i.e., negative-to-positive or positive-to-negative directions) of the zero crossings are determined. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings. 

	With regards to claim 7, the above combination teaches or suggests that to determine the value of the respiration metric, the processing circuitry is configured to receive the set of positive zero crossings corresponding to the first set of respiration intervals and the set of negative zero crossings, corresponding to the second set of respiration intervals, wherein each respiration interval of the first set of respiration intervals comprises an amount of time separating each pair of consecutive positive zero crossings of the set of positive zero crossings, and, wherein each respiration interval of the second set of respiration intervals comprises an amount of time separating each pair of consecutive negative zero crossings of the set of negative zero crossings (see the above 103 analysis with regards to the determination of the respiration intervals k of Pu to incorporate the use of intervals determined from negative-to-positive zero crossings and from positive-to-negative zero crossings as taught by Droitcour; ¶ [0050] of Pu discloses that each interval k is an amount of time separating zero crossings of the same direction).
Although Pu discloses that the frequency of the periodicity (i.e., a respiration rate) is provided as measures for periodic disordered breathing severity (¶ [0041]), the above combination is silent with regards to determining a median respiration interval of a third set of respiration intervals including the first set of respiration intervals and the second set of respiration intervals; and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement.  
In the same field of endeavor of determining respiration intervals, Droitcour discloses that embodiments for determining respiration intervals may either mean, median, weighted average (¶ [0378]); and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement (¶ [0356] discloses determination of respiratory rates, wherein the rate is the inverse of a respiration period). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of Pu in view of Droitcour and Titchener to incorporate that it utilizes the median respiration interval as taught by Droitcour. Because both an average and a median can be used for representing a respiration interval, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate representation of the respiration interval. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of Pu in view of Droitcour and Titchener to incorporate that a respiratory rate is determined as taught by Droitcour. The motivation would have been to provide measures for periodic disordered breathing severity (¶ [0041] of Pu) and/or to provide a more complete diagnostic analysis of the patient’s breathing.  

With regards to claim 12, the above combination teaches or suggests that the processing circuitry is further configured to: determine a motion level of the patient corresponding to the impedance measurement (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI); determine whether the motion level satisfies a threshold motion level; and determine whether to accept the impedance measurement based on the determination of whether the motion level satisfies the threshold motion level (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

With regards to claim 14, the above combination teaches or suggests that the processing circuitry is configured to: evaluate at least one of a heart rate, a patient posture, a patient activity level, an electrocardiogram (ECG), a presence or an absence of one or more arrhythmias, one or more patient triggers, or data from an acoustic sensor (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI, wherein sleep is a patient trigger); and perform, based on the evaluation, the impedance measurement (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

With regards to claim 15, Pu discloses a method (Abstract discloses systems and methods directed to evaluating breathing disorders) comprising: performing by a plurality of electrodes of a medical device (Fig. 9 and ¶¶ [0067]-[0068] disclose a cardiac rhythm management system 800, wherein intracardiac lead system 810 includes one or more electrodes), an impedance measurement to collect first a set of impedance values over a period of time, wherein the set of impedance values is indicative of a respiration pattern of a patient (¶¶ [0067]-[0068] discloses the intracardiac lead system 810 include one or more electrodes to sense patient’s transthoracic impedance and/or other physiological parameters indicative of patient respiration; Fig. 4 and ¶¶ [0048]-[0049] disclose the method for detecting periodic disordered breathing which includes analyzing trans-thoracic impedance signals, wherein trans-thoracic impedance signals and the median value signal thereof are signals representative of patient respiration pattern –The Examiner notes that the median value signal is being interpreted to be a first set of impedance values; ¶ [0050] disclose an adjustable window of predetermined duration during which impedance measurements in the waveform are analyzed); and calculating, by the processing circuitry, a mean impedance value of the first set of impedance values (¶ [0049] of Pu discloses that a mean of the median value signal is determined at 406); subtracting, by the processing circuitry, from each impedance value of the set of impedance values, the mean impedance value to obtain a second set of impedance values (¶ [0049] of Pu discloses the subtraction of the mean of the median value signal being subtracted at 406 to produce a waveform that fluctuates around zero or DC, wherein the waveform that fluctuates around zero or DC is being interpreted to be the second set of impedance values); identifying, by the processing circuitry, a set of zero crossings based on the first set of impedance values and the second set of impedance values (¶ [0050] discloses zero-crossing points being determined at 408 and cycle length (k) of the waveform are determined at 410 as the duration between adjacent zero-crossing points with the same direction, thereby indicating that a set of zero-crossing points with the same direction are determined); identifying, by processing circuitry, a set of zero crossings based on the set of impedance values  (¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention; ¶ [0050] discloses zero-crossing points being determined at 408 and cycle length (k) of the waveform are determined at 410 as the duration between adjacent zero-crossing points with the same direction, thereby indicating that a set of zero-crossing points with the same direction are determined); determining, by the processing circuitry and  based on the set of zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern (¶ [0050] discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle); and determining by, the processing circuitry and for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the set of respiration intervals (¶ [0050] discloses the average cycle length being determined at 414 based on series of k(i) produced at 410).  
	The Examiner notes that “positive zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a negative value to a positive value, as indicated in ¶ [0061] of the Applicant’s published application. “Negative zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a positive value to a negative value, as indicated in ¶ [0061] of the Applicant’s published application. 
Pu is silent with regards to whether the set of zero crossings is a set of positive zero crossings, identifying a set of negative zero crossings based on the set of impedance values; determining, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and determining, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the first set of respiration intervals and a second set of respiration intervals. 
	In the same field of endeavor of determining respiration intervals, Droitcour discloses that the time between key points of a respiration cycle being the respiration period, with rate being the inverse of period. Droitcour further discloses that in some embodiments, only the negative-to-positive zero crossings are considered. In some embodiments, only the positive-to-negative zero crossings are considered. In some embodiments, the rate is calculated from negative-to-positive zero crossings and from positive-to-negative zero crossings, and the two rates are averaged (¶ [0356]). Such teachings indicate that a first set of respiration intervals can be determined from negative-to-positive zero crossings and a second set of respiration intervals can be determined from positive-to-negative zero crossings, and an averaged respiration interval can be determined from the two respiration intervals. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the average cycle length of Pu, based on the teachings of Droitcour, to incorporate using both negative-to-positive zero crossings and positive-to-negative zero crossings. The motivation would have been to improve the robustness of the rate estimate (¶ [0030] of Droitcour discloses averaging respiration rates based on different cycles improving the robustness of the rate estimate). Additionally or alternatively, because the use of only one type of zero crossing and the use of both types of zero crossings are viable in the estimation of cycle lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although the above combination teaches the determination of zero-crossings (¶ [0050] of Pu) and distinguishing between negative zero crossings and positive zero crossings (¶ [0356] of Droitcour), the above combination fails to teach how the negatively-sloped zero crossings and the positively-sloped zero crossings are computed. Therefore, the above combination is silent with regards to whether the processing circuitry is configured to calculate a derivative of the first set of impedance values to obtain a third set of impedance values, and wherein the processing circuitry is configured to identify the set of positive zero crossings and identify the set of negative zero crossings further based on the third set of impedance values.  
In a related medical device for analyzing zero crossings (¶ [0026] of Titchener), Titchener discloses the determination of a higher order derivative of a signal in the determination of a negative-to-positive crossing (¶¶ [0128], [0132] disclose the determination of a third derivative with a positive value in order to confirm when a desired negative-to-positive zero crossing occurs in the second derivate). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of the negative zero crossings and the positive zero crossings of the above combination of Pu and Droitcour to incorporate that a derivative is identified to obtain a third set of signal values as taught by Titchener such that the direction (i.e., negative-to-positive or positive-to-negative directions) of the zero crossings are determined. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings. 

With regards to claim 21, the above combination teaches or suggests that to determine the value of the respiration metric, the processing circuitry is configured to receive the set of positive zero crossings corresponding to the first set of respiration intervals and the set of negative zero crossings, corresponding to the second set of respiration intervals, wherein each respiration interval of the first set of respiration intervals comprises an amount of time separating each pair of consecutive positive zero crossings of the set of positive zero crossings, and, wherein each respiration interval of the second set of respiration intervals comprises an amount of time separating each pair of consecutive negative zero crossings of the set of negative zero crossings (see the above 103 analysis with regards to the determination of the respiration intervals k of Pu to incorporate the use of intervals determined from negative-to-positive zero crossings and from positive-to-negative zero crossings as taught by Droitcour; ¶ [0050] of Pu discloses that each interval k is an amount of time separating zero crossings of the same direction).
Although Pu discloses that the frequency of the periodicity (i.e., a respiration rate) is provided as measures for periodic disordered breathing severity (¶ [0041]), the above combination is silent with regards to determining a median respiration interval of a third set of respiration intervals including the first set of respiration intervals and the second set of respiration intervals; and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement.  
In the same field of endeavor of determining respiration intervals, Droitcour discloses that embodiments for determining respiration intervals may either mean, median, weighted average (¶ [0378]); and calculating, based on the median respiration interval, a respiration rate corresponding to the impedance measurement (¶ [0356] discloses determination of respiratory rates, wherein the rate is the inverse of a respiration period). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of Pu in view of Droitcour and Titchener to incorporate that it utilizes the median respiration interval as taught by Droitcour. Because both an average and a median can be used for representing a respiration interval, it would have been the simple substitution of one known equivalent element to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate representation of the respiration interval. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculation of the respiration metric of Pu in view of Droitcour and Titchener to incorporate that a respiratory rate is determined as taught by Droitcour. The motivation would have been to provide measures for periodic disordered breathing severity (¶ [0041] of Pu) and/or to provide a more complete diagnostic analysis of the patient’s breathing.  

With regards to claim 26, the above combination teaches or suggests determining a motion level of the patient corresponding to the impedance measurement (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI); determining whether the motion level satisfies a threshold motion level; and determining whether to accept the impedance measurement based on the determination of whether the motion level satisfies the threshold motion level (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

With regards to claim 28, the above combination teaches or suggests evaluating at least one of a heart rate, a patient posture, a patient activity level, an electrocardiogram (ECG), a presence or an absence of one or more arrhythmias, one or more patient triggers, or data from an acoustic sensor (¶ [0054] of Pu discloses computing an apnea-hypopnea index (AHI) when the patient is asleep, wherein confirmation of sleep is determined using an activity sensor; ¶ [0070] of Pu discloses that activity sensor 820 is a motion sensor for determining when the patient is sleeping, awake, etc.; Fig. 5 and ¶¶ [0054]-[0056] of Pu disclose the process for determine the AHI, wherein sleep is a patient trigger); and performing, based on the evaluation, the impedance measurement (¶ [0054] of Pu discloses confirming the activity sensor indicates a threshold level for sleeping, and then performing the impedance measurements according to Fig. 5).  

With regards to claim 29, Pu discloses a non-transitory computer-readable medium storing instructions for causing processing circuitry to perform a method  (Abstract discloses systems and methods directed to evaluating breathing disorders; ¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention) comprising: controlling a medical device (Fig. 9 and ¶¶ [0067]-[0068] disclose a cardiac rhythm management system 800, wherein intracardiac lead system 810 includes one or more electrodes) to perform an impedance measurement to collect a first set of impedance values over a period of time, wherein the first set of impedance values is indicative of a respiration pattern of a patient (¶¶ [0067]-[0068] discloses the intracardiac lead system 810 include one or more electrodes to sense patient’s transthoracic impedance and/or other physiological parameters indicative of patient respiration; Fig. 4 and ¶¶ [0048]-[0049] disclose the method for detecting periodic disordered breathing which includes analyzing trans-thoracic impedance signals, wherein trans-thoracic impedance signals and the median value signal thereof are signals representative of patient respiration pattern; ¶ [0050] disclose an adjustable window of predetermined duration during which impedance measurements in the waveform are analyzed); calculating a mean impedance value of the first set of impedance values (¶ [0049] of Pu discloses that a mean of the median value signal is determined at 406); subtracting, from each impedance value of the set of impedance values, the mean impedance value to obtain a second set of impedance values (¶ [0049] of Pu discloses the subtraction of the mean of the median value signal being subtracted at 406 to produce a waveform that fluctuates around zero or DC, wherein the waveform that fluctuates around zero or DC is being interpreted to be the second set of impedance values); identifying a set of zero crossings based on the first set of impedance values and the second set of impedance values  (¶ [0067] discloses that the system 800 is configured to include circuitry and functionality for periodic disordered breathing detection in accordance with embodiments of the invention; ¶ [0050] discloses zero-crossing points being determined at 408 and cycle length (k) of the waveform are determined at 410 as the duration between adjacent zero-crossing points with the same direction, thereby indicating that a set of zero-crossing points with the same direction are determined); determining, by the processing circuitry and  based on the set of zero crossings, a first set of respiration intervals, wherein each respiration interval of the first set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern (¶ [0050] discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle); and determining by, the processing circuitry and for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the set of respiration intervals (¶ [0050] discloses the average cycle length being determined at 414 based on series of k(i) produced at 410).  
	The Examiner notes that “positive zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a negative value to a positive value, as indicated in ¶ [0061] of the Applicant’s published application. “Negative zero crossings” are being interpreted to be a group of zero crossings in which impedance values transition from a positive value to a negative value, as indicated in ¶ [0061] of the Applicant’s published application. 
Pu is silent with regards to whether the set of zero crossings is a set of positive zero crossings, identifying a set of negative zero crossings based on the set of impedance values; determining, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and determining, for the impedance measurement corresponding to the period of time, a value of a respiration metric  based on the first set of respiration intervals and a second set of respiration intervals. 
	In the same field of endeavor of determining respiration intervals, Droitcour discloses that the time between key points of a respiration cycle being the respiration period, with rate being the inverse of period. Droitcour further discloses that in some embodiments, only the negative-to-positive zero crossings are considered. In some embodiments, only the positive-to-negative zero crossings are considered. In some embodiments, the rate is calculated from negative-to-positive zero crossings and from positive-to-negative zero crossings, and the two rates are averaged (¶ [0356]). Such teachings indicate that a first set of respiration intervals can be determined from negative-to-positive zero crossings and a second set of respiration intervals can be determined from positive-to-negative zero crossings, and an averaged respiration interval can be determined from the two respiration intervals. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the determination of the average cycle length of Pu, based on the teachings of Droitcour and Titchener, to incorporate using both negative-to-positive zero crossings and positive-to-negative zero crossings. The motivation would have been to improve the robustness of the rate estimate (¶ [0030] of Droitcour discloses averaging respiration rates based on different cycles improving the robustness of the rate estimate). Additionally or alternatively, because the use of only one type of zero crossing and the use of both types of zero crossings are viable in the estimation of cycle lengths, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 
Although the above combination teaches the determination of zero-crossings (¶ [0050] of Pu) and distinguishing between negative zero crossings and positive zero crossings (¶ [0356] of Droitcour), the above combination fails to teach how the negatively-sloped zero crossings and the positively-sloped zero crossings are computed. Therefore, the above combination is silent with regards to whether the processing circuitry is configured to calculate a derivative of the first set of impedance values to obtain a third set of impedance values, and wherein the processing circuitry is configured to identify the set of positive zero crossings and identify the set of negative zero crossings further based on the third set of impedance values.  
In a related medical device for analyzing zero crossings (¶ [0026] of Titchener), Titchener discloses the determination of a higher order derivative of a signal in the determination of a negative-to-positive crossing (¶¶ [0128], [0132] disclose the determination of a third derivative with a positive value in order to confirm when a desired negative-to-positive zero crossing occurs in the second derivate). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calculations of the negative zero crossings and the positive zero crossings of the above combination of Pu and Droitcour to incorporate that a derivative is identified to obtain a third set of signal values as taught by Titchener such that the direction (i.e., negative-to-positive or positive-to-negative directions) of the zero crossings are determined. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings. 

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 1 above, and further in view of US 6,128,584 A (Hemminger) (previously cited). 
With regards to claim 3, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle), and to identify the set of positive zero crossings, the processing circuitry is configured to: whether an impedance value of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero)).   
The above combination is silent with regards to whether the processing circuitry is configured to: identify, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero; determine, for each pair of the set of pairs, whether the  second impedance value is greater than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a positive zero crossing requires for the first sample to be negative and the second sample to be positive, Hemminger therefore suggests that, if the product is negative and the second sample was positive, a positive zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination of Pu, Droitcour, and Titchener to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 4, the above combination teaches or suggests that the processing circuitry is configured to: determine, for each pair of the set of pairs, if the second impedance value is greater than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the combination of Pu in view of Droitcour, Titchener, and Hemminger; see ¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a positive zero crossing if the second impedance value is greater than zero). 

With regards to claim 5, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle) and to identify the set of negative zero crossings, the processing circuitry is configured to: whether an impedance value of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero), thereby indicating that the inverse can be determined such that a positive-to-negative zero crossing is determined if the derivative is negative (i.e., less than zero)).   
The above combination is silent with regards to whether the processing circuitry is configured to: identify, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero, determine, for each pair of the set of pairs, whether the  second impedance value is less than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a negative zero crossing requires for the first sample to be positive and the second sample to be negative, Hemminger therefore suggests that, if the product is negative and the second sample was negative, a negative zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination of Pu, Droitcour, and Titchener to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.
With regards to claim 6, the above combination teaches or suggests that the processing circuitry is configured to: determine, for each pair of the set of pairs, if the second impedance value is less than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the combination of Pu in view of Droitcour, Titchener, and Hemminger; see ¶¶ [0128], [0132] of Titchener which suggests the determination of a positive-to-negative zero crossing if the derivative is negative; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a negative zero crossing if the second impedance value is less than zero). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 7 above, and further in view of US 2008/0319333 A1 (Gavish) (previously cited)
With regards to claim 8, the above combination teaches or suggests that the processing circuitry is further configured to: determine a median duration of the third set of respiration intervals (see the above 103 analysis with regards to the combination of Pu and Droitcour; see ¶ [0378] of Droitcour). 
The above combination is silent with regards to determining a respiration interval duration window; determine a number of respiration intervals of the third set of respiration intervals which define a duration outside of the respiration interval duration window ; determine whether the number of respiration intervals satisfies a threshold number of respiration intervals; and determine whether to accept the impedance measurement based on the determination of whether the number of respiration intervals satisfies the threshold number of respiration intervals. 
In the same field of endeavor of determining regularity of respiration, Gavish discloses determining breathing patterns (¶ [0238] determining breathing patterns as described with reference to Figs. 5, 6, and 7; Fig. 5 depicts calculating a respiration interval T); determining a respiration parameter window (¶ [0240] discloses providing a secondary threshold associated with the value of a breathing pattern of the previous breaths, wherein the threshold defines a window for which the value is accepted); determine a number of respiration parameters which define a value outside of the respiration parameter window (¶ [0240] discloses determining if the corresponding parameters do not pass the secondary threshold, thereby indicating instances of the parameters passing the secondary thresholds are determined); determine whether the number of respiration parameter satisfies a threshold number of respiration parameters; and determine whether to accept the breathing measurement based on the determination of whether the number of respiration parameter satisfies the threshold number of respiration parameter (¶ [0240] discloses accepting the currently-recorded breathing data as being indicative of actual functional breathing if the corresponding parameters do not pass the secondary thresholds, thereby indicating that 0 parameters must pass their thresholds for the data to be accepted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pu in view of Droitcour and Titchener to incorporate the method of accepting/rejecting data according to ¶ [0240] of Gavish in order to reduce or eliminate erratic data associated with the functional breathing (¶ [0239] of Gavish). 

Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 1 above, and further in view of US 2010/0198097 A1 (Sowelam) (previously cited). 
With regards to claim 9, the above combination teaches or suggests that processing circuitry is further configured to: determine, for each positive zero crossing of the set of positive zero crossings, a group of impedance values following the respective positive zero crossing; determine, for each negative zero crossing of the set of negative zero crossings, a group of impedance values following the respective negative zero crossing (¶ [0049] of Pu discloses a waveform that fluctuates around zero or DC as shown in Fig. 6B, which includes impedance values before and after each zero crossing). 
Although Pu discloses that severity of a patient’s periodic disordered breathing may involve determining a depth of a change in peaks of the envelope (¶ [0012]), the above combination is silent with regards to whether the processing circuitry is configured to identify a maximum impedance value of the group of impedance values following each positive zero crossing; identify a minimum impedance value of the group of impedance values following each negative zero crossing; calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value.  
In the same field of endeavor of determining respiratory parameters, Sowelam discloses identifying a maximum impedance value of the group of impedance values following each positive zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each max is after a positive zero crossing); identify a minimum impedance value of the group of impedance values following each negative zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each min is after a negative zero crossing); calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value (¶ [0078] discloses determining an average of a predetermined number of respiration depths, which indicates that an average max impedance value and an average min impedance value are determined in the determination of the average respiration depth).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination of Pu, Droitcour, and Titchener to incorporate the determination of peak-to-peak values of impedance as taught by Sowelam. The motivation would have been to provide a more accurate analysis of the severity of a patient’s periodic disordered breathing (¶ [0012] of Pu). 

With regards to claim 10, the above combination is silent with regards to whether the processing circuitry is further configured to: determine whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determine whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold. 
In the same field of endeavor of determining respiratory parameters, Sowelam teaches determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold.  (¶ [0080] discloses comparing respiration volume to baseline values 149 to determine whether the flag (i.e., accept) the data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination of Pu, Droitcour, Titchener, and Sowelam to incorporate the comparison to a threshold value as taught in ¶ [0080] of Sowelam. The motivation would have been to provide a basis for indicating whether the parameter is worsening, thereby providing a more complete diagnostic analysis of the patient. 

With regards to claim 11, the above combination teaches or suggests that the peak-to-peak value represents a respiration effort of the patient corresponding to the impedance measurement (Abstract of Sowelam discloses that respiration volume is tidal volume, which is a representation of a body’s respiration effort).

	With regards to claim 13, the above combination is silent with regards to whether the processing circuitry is configured to: perform, at an impedance measurement rate, a set of impedance measurements including the impedance measurement, wherein the impedance measurement rate is within a range between one impedance measurement per month and ten impedance measurements per hour.  
	In the same field of endeavor of determining respiratory parameters, Sowelam discloses performing a set of impedance measurements at various rates, including hourly, daily, or weekly (¶ [0067]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining periodic disordered breathing as taught by the combination of Pu in view of Droitcour and Titchener to incorporate that impedance measurements occur at various rates, including hourly, daily, or weekly as taught by Sowelam. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 15 above, and further in view of Hemminger. 
With regards to claim 17, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle), and identifying the set of positive zero crossings comprises: determining whether an impedance value of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero)).   
The above combination is silent with regards to identifying, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero; determining, for each pair of the set of pairs, whether the second impedance value is greater than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a positive zero crossing requires for the first sample to be negative and the second sample to be positive, Hemminger therefore suggests that, if the product is negative and the second sample was positive, a positive zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination of Pu, Droitcour, and Titchener to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 18, the above combination teaches or suggests that identifying the set of positive zero crossings further comprises: determining, for each pair of the set of pairs, if the second impedance value is greater than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is greater than a positive threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the combination of Pu in view of Droitcour, Titchener, and Hemminger; see ¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a positive zero crossing if the second impedance value is greater than zero). 

With regards to claim 19, the above combination teaches or suggests a pair of consecutive impedance values of the set of pairs of consecutive impedance values corresponds to a respiration interval of the first set of respiration intervals (¶¶ [0048]-[0049] of Pu discloses the waveform that fluctuates around zero or DC, wherein the waveform represents pairs of consecutive impedance values at and around zero-crossings; ¶ [0050] of discloses that a series of k(i) cycles are determined based on the zero-crossing points with the same direction, wherein the cycle length corresponds to a full respiratory cycle) and to identifying the set of negative zero crossings comprises: determining whether an impedance value of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value (¶¶ [0128], [0132] of Titchener discloses the determination of a negative-to-positive zero crossing if the derivative is positive (i.e., greater than zero), thereby indicating that the inverse can be determined such that a positive-to-negative zero crossing is determined if the derivative is negative (i.e., less than zero)).   
The above combination is silent with regards to identifying, in the second set of impedance values, a set of pairs of consecutive impedance values, wherein a product of a first impedance value and a second impedance value of each respective pair is less than or equal to zero, determining, for each pair of the set of pairs, whether the second impedance value is less than zero, wherein the medical device measures the first impedance value before the second impedance value.
In a system for determining zero-crossings, Hemminger discloses that zero crossings are determined by calculating the product of two successive samples. If the product is positive, then no zero crossing has occurred. If the product is negative and the first sample was positive, a negative zero crossing has occurred. If the product is negative and the first sample was negative, a positive zero crossing has occurred (Col. 5, line 65 to Col. 6, line 9). Because a negative zero crossing requires for the first sample to be positive and the second sample to be negative, Hemminger therefore suggests that, if the product is negative and the second sample was negative, a negative zero crossing has occurred. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for determining the zero crossings of the of the above combination of Pu, Droitcour, and Titchener to incorporate the method for determining determination of zero crossings as taught by Hemminger. The motivation would have been to provide an algorithmic basis for the determination of the negative and positive zero crossings and/or to improve the accuracy of the determination of the negative and positive zero crossings.

With regards to claim 20, the above combination teaches or suggests determining, for each pair of the set of pairs, if the second impedance value is less than zero and if the impedance of the third set of impedance values corresponding to the second impedance value is less than a negative threshold impedance value, that the respective pair represents a positive zero crossing of the set of positive zero crossings (See the above 103 analysis with regards to the combination of Pu in view of Droitcour, Titchener, and Hemminger; see ¶¶ [0128], [0132] of Titchener which suggests the determination of a positive-to-negative zero crossing if the derivative is negative; see Col. 5, line 65 to Col. 6, line 9 of Hemminger with regards to the determination of a negative zero crossing if the second impedance value is less than zero). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 21 above, and further in view of Gavish.
With regards to claim 22, the above combination teaches or suggests determining a median duration of the third set of respiration intervals (see the above 103 analysis with regards to the combination of Pu, Droitcour, and Titchener; see ¶ [0378] of Droitcour). 
The above combination is silent with regards to determining a respiration interval duration window; determining a number of respiration intervals of the third set of respiration intervals which define a duration outside of the respiration interval duration window; determining whether the number of respiration intervals satisfies a threshold number of respiration intervals; and determining whether to accept the impedance measurement based on the determination of whether the number of respiration intervals satisfies the threshold number of respiration intervals. 
In the same field of endeavor of determining regularity of respiration, Gavish discloses determining breathing patterns (¶ [0238] determining breathing patterns as described with reference to Figs. 5, 6, and 7; Fig. 5 depicts calculating a respiration interval T); determining a respiration parameter window (¶ [0240] discloses providing a secondary threshold associated with the value of a breathing pattern of the previous breaths, wherein the threshold defines a window for which the value is accepted); determine a number of respiration parameters which define a value outside of the respiration parameter window (¶ [0240] discloses determining if the corresponding parameters do not pass the secondary threshold, thereby indicating instances of the parameters passing the secondary thresholds are determined); determine whether the number of respiration parameter satisfies a threshold number of respiration parameters; and determine whether to accept the breathing measurement based on the determination of whether the number of respiration parameter satisfies the threshold number of respiration parameter (¶ [0240] discloses accepting the currently-recorded breathing data as being indicative of actual functional breathing if the corresponding parameters do not pass the secondary thresholds, thereby indicating that 0 parameters must pass their thresholds for the data to be accepted).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Pu in view of Droitcour and Titchener to incorporate the method of accepting/rejecting data according to ¶ [0240] of Gavish in order to reduce or eliminate erratic data associated with the functional breathing (¶ [0239] of Gavish). 

Claims 23-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pu in view of Droitcour and Titchener, as applied to claim 15 above, and further in view of Sowelam. 
With regards to claim 23, the above combination teaches or suggests determining, for each positive zero crossing of the set of positive zero crossings, a group of impedance values following the respective positive zero crossing; determining, for each negative zero crossing of the set of negative zero crossings, a group of impedance values following the respective negative zero crossing (¶ [0049] of Pu discloses a waveform that fluctuates around zero or DC as shown in Fig. 6B, which includes impedance values before and after each zero crossing). 
Although Pu discloses that severity of a patient’s periodic disordered breathing may involve determining a depth of a change in peaks of the envelope (¶ [0012]), the above combination is silent with regards to whether the processing circuitry is configured to identify a maximum impedance value of the group of impedance values following each positive zero crossing; identify a minimum impedance value of the group of impedance values following each negative zero crossing; calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value.  
In the same field of endeavor of determining respiratory parameters, Sowelam discloses identifying a maximum impedance value of the group of impedance values following each positive zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each max is after a positive zero crossing); identify a minimum impedance value of the group of impedance values following each negative zero crossing (¶ [0077] discloses peak detector 152 for determining maxima and minima of the signal; ¶ [0083] discloses determining a maximum 166 and minimum 168 that are adjacent, which indicates that each min is after a negative zero crossing); calculate a mean maximum impedance value; calculate a mean minimum impedance value; and calculate a peak-to-peak value by subtracting the mean minimum impedance value from the mean maximum impedance value (¶ [0078] discloses determining an average of a predetermined number of respiration depths, which indicates that an average max impedance value and an average min impedance value are determined in the determination of the average respiration depth).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination of Pu, Droitcour, and Titchener to incorporate the determination of peak-to-peak values of impedance as taught by Sowelam. The motivation would have been to provide a more accurate analysis of the severity of a patient’s periodic disordered breathing (¶ [0012] of Pu). 

With regards to claim 24, the above combination is silent with regards determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold. 
In the same field of endeavor of determining respiratory parameters, Sowelam teaches determining whether the peak-to-peak value satisfies a peak-to-peak value threshold; and determining whether to accept the impedance measurement based on the determination of whether the peak-to-peak value satisfies the peak-to-peak value threshold.  (¶ [0080] discloses comparing respiration volume to baseline values 149 to determine whether the flag (i.e., accept) the data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining the severity of the disordered breathing as taught by the combination of Pu, Droitcour, Titchener, and Sowelam to incorporate the comparison to a threshold value as taught in ¶ [0080] of Sowelam. The motivation would have been to provide a basis for indicating whether the parameter is worsening, thereby providing a more complete diagnostic analysis of the patient. 

With regards to claim 25, the above combination teaches or suggests that the peak-to-peak value represents a respiration effort of the patient corresponding to the impedance measurement (Abstract of Sowelam discloses that respiration volume is tidal volume, which is a representation of a body’s respiration effort).

	With regards to claim 27, the above combination is silent with regards to performing, at an impedance measurement rate, a set of impedance measurements including the impedance measurement, wherein the impedance measurement rate is within a range between one impedance measurement per month and ten impedance measurements per hour.  
	In the same field of endeavor of determining respiratory parameters, Sowelam discloses performing a set of impedance measurements at various rates, including hourly, daily, or weekly (¶ [0067]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of determining periodic disordered breathing as taught by the combination of Pu in view of Droitcour and Titchener to incorporate that impedance measurements occur at various rates, including hourly, daily, or weekly as taught by Sowelam. The motivation would have been to provide a more accurate diagnostic analysis of the patient. 

Response to Arguments
Objection to the Claims
There are new grounds of claim objections necessitated by the claim amendments filed 04/04/2022.
Claim Rejection under 35 U.S.C. § 112
The claim rejections under 35 U.S.C. § 112(b) were withdrawn in light of the amendments filed 04/04/2022.
Rejections under 35 U.S.C. § 101
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
The Applicant asserts, on pages 16-18 of the response filed 04/04/2022, that the processing circuitry configured to perform the steps, as recited by amended independent claim 1, is not drawn to a mental process because they include a multi-step manipulation of data that requires a significantly greater number of data-manipulation steps than the independent claim of TQP, which the Federal Circuit acknowledged does not recite a mental process. The Applicant asserts that this means that the Federal Circuit would likely also rule that amended independent claim 1 does not recite a mental process. 
The Applicant’s arguments are not persuasive because the steps as recited in amended independent claim 1 are a multi-step manipulation that could conceivably be performed in the human mind. The Federal Circuit in Synopsys discloses that the multiple data manipulation steps specific to the claims of TQP were a multi-step manipulation that could not conceivably be performed in the human mind. Therefore, analysis of the specific steps of the claims of TQP must be considered in the determination of the whether a multi-step manipulation can or cannot be conceivably be performed in the human mind. However, the steps of the amended independent claim 1 are not similar to the steps of the claims of TQP, and the steps of the amended independent claim 1 can be conceivably be performed in the human mind. The Examiner maintains that the steps of (1) "calculate a mean impedance value of [a] first set of impedance values," (2) "subtract, from each impedance value of the first set of impedance values, the mean impedance value to obtain a second set of impedance values," (3) "calculate a derivative of the first set of impedance values to obtain a third set of impedance values," (4) "identify a set of positive zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values," (5) "determine... a first set of respiration intervals...," (6) "identify a set of negative zero crossings based on the first set of impedance values, the second set of impedance values, and the third set of impedance values,"  (7) "determine... a second set of respiration intervals...;" and (8) "determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric based on the first set of respiration intervals and the second set of respiration intervals" is a mental process because the above steps involve basic arithmetic and mathematical manipulation of values which could conceivably be performed in the human mind with the aid of pencil and paper. For example, a skilled artisan can calculate mean impedance values and perform subtractions with the mean impedance value because it is simple arithmetic that can be performed with pencil and paper. A skilled artisan can determine positive and negative zero crossings by selecting specific impedance values which correspond to positive or negative derivatives and/or other values. A skilled artisan can determine a respiration interval by calculating the time span between specific zero crossings.  Additionally, the computations and data manipulation as a whole do not amount to a process that cannot conceivably be performed in the human mind with the aid of pencil and paper. 

The Applicant asserts, on page 18 of the response filed 04/04/2022, that the human mind could not reasonably perform all of the steps of amended independent claim 1 because the steps include calculation of both a second set and a third set of impendences, much like the calculation of two different assignment conditions of Synopsys, and further include another layer of data-manipulation complexity that is not present in the Synopsys claims. 
This argument is not persuasive because the calculations in the steps of amended independent claim 1 are not complex. The individual computations and data manipulation are all capable of being performed in the mind with the aid of pencil and paper. For example, a skilled artisan can calculate mean impedance values and perform subtractions with the mean impedance value because it is simple arithmetic that can be performed with pencil and paper. A skilled artisan can determine positive and negative zero crossings by selecting specific impedance values which correspond to positive or negative derivatives and/or other values. A skilled artisan can determine a respiration interval by calculating the time span between specific zero crossings.  Additionally, the computations and data manipulation as a whole do not amount to a process that cannot conceivably be performed in the human mind with the aid of pencil and paper. 

The Applicant asserts, on page 19 of the response filed 04/04/2022, that amended independent claim 1 limits the alleged abstract idea into a practical application of monitoring respiration patterns using impedance values collected by a medical device comprising a plurality of electrodes. 
This argument is not persuasive. The Examiner maintains that “monitoring respiration patterns”, as recited in the claims, amounts to a mental process. In this case, amended independent claim 1 recites “determine, based on the set of negative zero crossings, a second set of respiration intervals, wherein each respiration interval of the second set of respiration intervals corresponds to a respective full respiratory cycle within the respiration pattern; and determine, for the impedance measurement corresponding to the period of time, a value of a respiration metric based on the first set of respiration intervals and the second set of respiration intervals” which appears to equate to “monitoring respiration patterns”. However, the above steps are a mental process which does not amount to a practical application. See MPEP 2106.04(d) with regards to the considerations for evaluating whether additional elements integrate a judicial exception into a practical application. Additionally, the Examiner maintains that “using impedance values collected by a medical device comprising a plurality of electrodes” does not integrate the abstract idea into a practical application because, as recited in the Final Rejection mailed 02/04/2022, the medical device comprising a plurality of electrodes amounts to mere data gathering using a generic sensor and does not integrate the exception into a practical application of the exception since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g). Additionally, the recitation of medical device comprising a plurality of electrodes is generally linking the judicial to a field of use or technological environment - See MPEP 2106.05(h). Such a general liking to a field of use or technological environment is not indicative of integration into a practical application.

The Applicant asserts, on page 21 of the response filed 04/04/2022, that the claimed medical device configured to collect a first set of impedance values, as recited in claim 1, places a meaningful limit on the claim, because this limitation provides the first set of impedance values, the claim does not merely include an ordinary computer executing an abstract idea. 
This argument is not persuasive because the use of the medical device for collecting a first set of impedance values is merely adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering at a higher level of generality in conjunction with the abstract idea that uses conventional, routine, and well known elements - see MPEP 2106.04(d); MPEP 2106.05(g); Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014)). The addition of data gathering at a high level of generality does not meaningfully limit the claim and does not amount to significantly more than the abstract idea.

Rejections under 35 U.S.C. § 103
On pages 23-24 of the response filed 04/04/2022, the Applicant asserts:

    PNG
    media_image1.png
    417
    629
    media_image1.png
    Greyscale

This argument is not persuasive. The median value signal of ¶ [0049] of Pu corresponds to a first set of impedance values as recited in the claims, and a mean of the median value signal is determined in ¶ [0049] of Pu. The Examiner asserts that the median value signal is still indicative of a respiration pattern of a patient because it is an impedance signal which reflects the patient’s respiration pattern. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., processing circuitry which does not require the mean of a rectified version of a signal that is indicative of respiration pattern of a patient) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely recites a medical device configured to perform, using the plurality of electrodes, an impedance measurement to connect a first set of impedance values over a period of time. Pu discloses a medical device configured to perform, using the plurality of electrodes, an impedance measurement to connect a first set of impedance values over a period of time (¶¶ [0067]-[0068] discloses the intracardiac lead system 810 include one or more electrodes to sense patient’s transthoracic impedance and/or other physiological parameters indicative of patient respiration; Fig. 4 and ¶¶ [0048]-[0049] disclose the method for detecting periodic disordered breathing which includes analyzing trans-thoracic impedance signals, wherein trans-thoracic impedance signals and the median value signal thereof are signals representative of patient respiration pattern; ¶ [0050] disclose an adjustable window of predetermined duration during which impedance measurements in the waveform are analyzed).

On pages 25 of the response filed 04/04/2022, the Applicant asserts:

    PNG
    media_image2.png
    202
    663
    media_image2.png
    Greyscale

	This argument is not persuasive because it is not commensurate with the scope of the rejection. Pu teaches subtracting a mean value of a signal from each value of a signal in at least ¶ [0049]. See pages 26-27 of the Final Rejection mailed 02/04/2022.
	
On page 26 of the response filed 04/04/2022, the Applicant asserts:

    PNG
    media_image3.png
    276
    650
    media_image3.png
    Greyscale

This argument is not persuasive. The first set of impedance values is being interpreted to correspond to the median value signal of ¶ [0049] of Pu. The second set of impedance values is being interpreted to correspond to the waveform that fluctuates around zero or DC of ¶ [0049] of Pu. The third set of impedance values is being interpreted to be a derivative of the first set of impedance values as taught by the combination of Pu and Droitcour in view of Titchener. The determination of zero crossings is based on the waveform that fluctuates around zero or DC of Pu, wherein the waveform that fluctuates around zero or DC of Pu is based on the median value signal of Pu, and the determination of zero crossings is further based on a derivative of the above combination of Pu in view of Droitcour and Titchener (see the 103 analysis on pages 26-28 of the Final Rejection mailed 02/04/2022). The Examiner notes that a derivative of either the median value signal or the waveform that fluctuates around zero or DC of Pu will be the same because the slopes are the same. Therefore, one of ordinary skill in the art would be motivated to use either the derivative of the first set of impedance values or the derivative of the second set of impedance values. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792